Case 21-11013-amc        Doc 8   Filed 04/28/21 Entered 04/28/21 15:12:53          Desc Main
                                 Document      Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  IN RE:                                        :
           Jack S. Ohrenstein                   :     Chapter 13
                                                :
                  Debtor(s)                     :     Case No.: 21-11013-AMC
                                                :

                                          ORDER

           AND NOW, this               day of                               , 2021, upon

  consideration of the within Motion to Extend Time to File Required Documents, it is

  hereby:

           ORDERED that the Motion that is GRANTED, and the Debtor is given an

  extension to file all required documents with the Court on or before May 12, 2021.




  Date: April 28, 2021                  HONORABLE ASHELY M. CHAN
                                        U.S. BANKRUPTCY JUDGE
